DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed 20 January 2022, has been entered.  After entry of the preliminary amendment, claims 1-14 are pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged (applicant claims priority to Provisional Application Serial No. 63131632 filed 29 December 2020).  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application. The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional Application No. 63131632 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, for example, the provisional application fails to provide adequate support for dependent claim 2.  Claim 2 recites, for example, that the cutting head includes a “plurality of polycrystalline diamond teeth, positioned adjacent to said at least one high pressure water nozzle jet”.  Although the provisional application discloses a high pressure rotating nozzle water jet, there is no disclosure in the provisional application of any tooth or teeth provided or used in conjunction with the water jet.  There is also no disclosure in the provisional application of polycrystalline diamond or diamond in general.  
Since claim 2 is not supported by applicant’s provisional application, the effective filing date for dependent claim 2 is the actual filing date of this application, i.e., 29 December 2021.  See MPEP 2152.01.  It is noted that, in the present Office action, only dependent claim 2 has been evaluated for support by the provisional application.  No assertion or position is advanced regarding support in the provisional application for any of the other pending claims at this time.

	
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104 (see, e.g., paragraph [0039] in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both a steering motor (see, e.g., Fig. 1B) and what appears to be a hydraulic cylinder (see Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the traverse motor (as recited in claim 1), the drive line and the hydrostatic transmission (as recited in claim 3), the filter bag (as recited in claim 8), and the steering link (as recited in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 recites a “steering link” (lines 2-3).  There is no antecedent basis in the specification for this term such that a person skilled in the art reading the claim would be apprised of its intended meaning.
It is noted that the requirement in 37 CFR 1.75(d)(1) is to impose consistent terminology between the claim language and that used in the written specification “in order to insure certainty in construing the claims in the light of the specification”.   MPEP 608.01(o).  This type of objection may be overcome, for example, by appropriately amending the specification to provide the requisite antecedent basis, provided no new matter is introduced.  See MPEP 608.01(o).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 6-7 of claim 1, “the width of said support rail” lacks proper antecedent basis in the claims.
In lines 7-8 of claim 1, “said control arm second end” lacks proper antecedent basis in the claims.
In lines 13-14 of claim 1, “the rotation speed of said cutting head” lacks proper antecedent basis in the claims.
The preamble of each of the dependent claims 2-14 does not read properly; specifically, it appears that “accordingly to” (recited in the second line of each claim) should read “according to”.
In line 6 of claim 3, the term "closely matched" is a relative term which renders the claim language indefinite. The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In lines 6-7 of claim 3, “the width of said cutting head” lacks proper antecedent basis in the claims.
In lines 2-3 of claim 4, “the number of traverses ...” lacks proper antecedent basis in the claims.
In lines 3-4 of claim 4, the recitation “to control depth of concrete removal” is indefinite; the mobile hydro demolition vehicle has not been recited as performing or being capable of performing any operation on “concrete” or any “removal” operation.
In line 2 of claim 5, it is not clear how the “at least one actuator” relates to the previously-recited “at least one  hydraulic lift cylinder” (see claim 1, line 8).
In line 3 of claim 5, “the traversing head assembly” lacks proper antecedent basis in the claims.
In lines 3-4 of claim 5, “the depth of removal ...” lacks proper antecedent basis in the claims.
In line 4 of claim 5, the recitation “with instructed received from” does not read properly.
In the last two lines of claim 6, “the efficiency of the vacuum system” lacks proper antecedent basis in the claims.
In lines 2-3 of claim 10, “the high-pressure pump” lacks proper antecedent basis in the claims (it appears that this should read “the high-pressure water pump”; see claim 1, line15).
In lines 2-3 of claim 10, “the ... vacuum cfm’s” lacks proper antecedent basis in the claims.
In the last line of claim 13, the recitation “up to 27 inches of mercury” is indefinite because the claim language does not specify what quantity (e.g., “vacuum”) is being specified by this language.
In line 2 of claim 14, “wherein dewatering tank” does not read properly (it appears that an article such as “a” or “the” should precede “dewatering tank”).
In lines 2-3 of claim 14, “... is between 4-8 yards” is indefinite.  It is not clear what is meant by this terminology.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1, 3, 5, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Korean Patent Publication No. KR-20120088211-A (“Park”) in view of Hilmersson, U.S. Patent Application Publication No. 2011/0204699
Park discloses mobile hydro demolition vehicle comprising: 
a mobile vehicle (vehicle 500; Figs. 2-4); 
a support rail (base 532; Figs. 3-4) mounted extending along a width of said mobile vehicle; 
a control arm having a first end (e.g., slider 531) movable along the width of said support rail, said control arm second end (e.g., bracket 521) movable vertically by at least one hydraulic lift cylinder (lifting cylinder device 581); 
a cutting head assembly (e.g., swivel 524, pulleys 523, 527a) secured to said second end of said control arm, said cutting head assembly housing a drive motor (see the drive motor labeled “M” in Fig. 4) coupled to a rotatable cutting head (e.g., swivel 524, nozzles 525), said cutting head having a distal end including at least one high pressure water nozzle jet (nozzles 525), said drive motor adjusting the rotation speed of said cutting head (the drive motor “M” drives a drive pulley 527a which, via a belt 527b, drives a rotating pulley 523 that is connected to the cutting head; see Figs. 3-4);
a high pressure water pump (high pressure pump 562; Fig. 2) mounted to said vehicle and fluidly coupled to said nozzle jet (see high-pressure hose 524a in Figs. 3-4), said high pressure water pump coupled to a water tank (water tank 561; Fig. 3); 
a controller (controller 511; Fig. 2) electrically coupled to said control arm said controller constructed and arranged to control movement and operation of said cutting head assembly (see page 5 of the attached Park machine translation, first full paragraph: “the controller ... regulates the elevating device 581 to operate the water jet device 520 and a suction device 540”); 
a shroud (cover 522; Figs. 3-4) positionable over said cutting head assembly to contain debris in a work area loosened by said cutting head; 
a vacuum system (suction device 540) coupled to said cutting head assembly (note the suction hose 541) for drawing the loosened debris from the work area; and 
a dewatering tank (collection box 564; Figs. 2-3) for receipt of the loosened debris drawn from the work area by said vacuum system.
Park does not specifically disclose a traverse motor to move the control arm first end along the support rail, as recited in claim 1.
In the same field of endeavor, Hilmersson discloses a high pressure water jet surface treatment vehicle (Fig. 1) including a support rail (guide member 3) mounted extending along a width of the vehicle and a carriage 4, carrying a cutting head in the form of a water jet member 6, that moves back and forth along the guide member 3 (note the double-headed arrow “A” in Fig. 1).  In order to drive the carriage back and forth along the guide member, Hilmersson teaches the use of a traverse motor (i.e., hydraulic motor 9; see, e.g., [0040]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hilmersson, to provide the Park vehicle with a traverse motor, in order to drive the first end of the Park control arm back and forth along its support rail.

With respect to claim 3, Hilmersson further discloses a controller (e.g., the comparator arrangement 21 and/or the calculating means 33; Fig. 5) and an encoder (i.e., one of the sensors 28, 29; Fig. 5) secured to a drive line (i.e., one of the hydraulic motors 24, 24, respectively) and a hydrostatic transmission of the vehicle (e.g., the hydraulic valves 26, 27 that control the flow of hydraulic fluid to the hydraulic motors 24, 25).  The sensors 28, 29 are constructed and arranged to measure the distance of mobile vehicle travel wherein a step forward distance (i.e., an “indexing step” can be matched to a width of the Hilmersson cutting head (i.e., the width of impact positions of the jet member during a single “stripe”) and communicated to the controller (see Hilmersson [0048]: “These data are sent further to means 33 configured to use said data for calculating end positions of the impact point of the jet member for a plurality of consecutive stripes extending substantially perpendicularly to said second path for indexing, each having a width substantially corresponding to said indexing step and together forming said geometrical shape. The calculating means 33 is configured to send the result of the calculation further to the control arrangement 21”).  Although Hilmersson does not disclose the specific measurement resolution recited in claim 3 (i.e., able to measure in increments of 1/1000 of an inch), it is considered that the necessary or desired measurement resolution in question is largely dependent on various application-specific factors, such as the specific configuration of the vehicle being measured (e.g., the overall size of the vehicle, its top speed, etc.).  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed resolution through routine experimentation.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable sizes or dimensions for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the measurement resolution recited.
With respect to claim 5, Park discloses at least one actuator secured to the cutting head assembly (e.g., lifting cylinder device 581; Figs. 3-4) for adjusting depth of removal with instructions received from the controller 511 (see page 5 of the attached Park machine translation, first full paragraph: “the controller ... regulates the elevating device 581 to operate the water jet device 520”).
With respect to claim 9, Park discloses that the high pressure water pump 562 operates within a range of 800 to 3000 bar (i.e., about 11,600 to about 43,500 psi).  
With respect to claim 10, Park discloses that the controller controls the high-pressure pump and the vacuum system (see the Abstract of the attached Park machine translation: “The controller controls the operation of the chipping engine, the water jet device, the high-pressure pump, and the suction device”).
With respect to claim 13, although Park discloses a vacuum pump (e.g., blower 563; Fig. 2), Park does not disclose the specific vacuum pump specifications recited in claim 13.   It is considered, however, that the necessary or desired vacuum pump specifications in question are largely dependent on various application-specific factors, such as the specific configuration of the vehicle vacuum system and of the corresponding hydro demolition equipment being serviced by the vehicle vacuum system (e.g., the overall size of the vehicle, the size and working speed of the hydro demolition equipment, and the type and hardness of the ground surface material being cut).  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed vacuum pump specifications through routine experimentation.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable sizes or dimensions for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the vacuum pump specifications recited.

14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Hilmersson as applied to claim 1 above, and further in view of Crocker, U.S. Patent Application Publication No. 2020/0232170.
As noted above, because dependent claim 2 is not supported by applicant’s provisional application, the effective filing date for dependent claim 2 is the actual filing date of this application, i.e., 29 December 2021.  Accordingly, the Crocker reference (published 23 July 2020), as applied to claim 2, is not subject to the 35 U.S.C. 102(a)(1) exceptions set forth in 35 U.S.C. 102(b)(1).
As discussed above, the combination of Park and Hilmersson meets all of the limitations of claim 1.  The combination does not, however, specifically disclose a plurality of polycrystalline diamond teeth positioned adjacent the at least one high pressure water nozzle jet, as recited in claim 2.
In the same field of endeavor, Crocker discloses a cutting head (grinder head 10) having a plurality of high pressure water nozzle jets (spray nozzles 40) and teaches providing, adjacent one or more of the nozzle jets, a plurality of polycrystalline diamond teeth (i.e., cutting tips 52, which are preferably polycrystalline diamond coated; see Fig. 1 and [0023]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Crocker, to provide the Park cutting head with a plurality of polycrystalline diamond teeth adjacent the at least one high pressure water nozzle jet, in order to increase the cutting ability of the cutting head.

15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Hilmersson as applied to claim 1 above, and further in view of Walker et al., U.S. Patent Application Publication No. 2007/0096539 (“Walker”).
As discussed above, the combination of Park and Hilmersson meets all of the limitations of claim 1.  The combination does not, however, specifically disclose an adjustable side wall member, as recited in claim 6.
In the same field of endeavor, Walker discloses a surface cutting machine having a blade 18 housed within a shroud (blade guard 24; e.g., Fig. 2).  Walker teaches forming the shroud having a fixed side wall member (upper cover 30) and an adjustable side wall member (lower shoe 32) forming a skirt that is slidable within the fixed sidewall member allowing telescoping of the skirt to contain debris movement and increase efficiency of a vacuum system (see Figs. 8a - 8b and Walker [0035]: “... the blade guard 24 generally has a two-piece construction comprising an upper cover 30 and a lower shoe 32. In a preferred embodiment, the cover 30 and shoe 32 have an adjustable, telescoping connection as best seen in FIGS. 8a and 8b”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Walker, to provide the Park shroud having an adjustable side wall member forming a skirt that is slidable within a fixed sidewall member allowing telescoping of the skirt to contain debris movement and increase efficiency of the Park vacuum/suction system.

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Hilmersson, and Walker as applied to claim 6 above, and further in view of Seovic, U.S. Patent Application Publication No. 2014/0270956.
As discussed above, the combination of Park, Hilmersson, and Walker meets all of the limitations of claim 6.  The combination does not, however, specifically disclose a skirt constructed of rubber reinforced with fiber or metal, as recited in claim 7.
In the same field of endeavor, Seovic discloses a grinding assembly (Fig. 1) for attachment to a roadway grinding/grooving machine (see, e.g., [0006]).  The grinding assembly has a shroud 21 for housing a grinding drum and also includes a skirt (rubber flap 17; Fig. 3) fastened at a lower edge of the shroud.  Seovic teaches reinforcing the rubber flap with a steel retaining strip 18.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Seovic, to form the skirt taught by Walker as a rubber skirt reinforced with steel, in order to provide a flexible sealing member that has adequate strength to withstand the rigors of use.

17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Hilmersson as applied to claim 1 above, and further in view of Crocker, U.S. Patent Application Publication No. 2016/0250669 (“Crocker ‘669”).
As discussed above, the combination of Park and Hilmersson meets all of the limitations of claim 1.  The combination does not, however, specifically disclose a filter bag, as recited in claim 8.
In the same field of endeavor, Crocker ‘669 discloses a water and debris recovery system (10; Fig. 1) for a high pressure water nozzle jet cutting head (blast head 12).  The recovery system includes a dewatering tank (debris tank 30); Crocker ‘669 teaches providing a filter bag 32 supported in an open position in an upper portion of the dewatering tank (see Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Crocker ‘669, to provide the Park dewatering tank with a filter bag, as recited in claim 8, in order to more efficiently dewater solids transferred to the tank during use of the Park device.

18.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Hilmersson as applied to claim 1 above, and further in view of Dong et al., Chinese Patent Publication No. CN-105603887-A (“Dong”).
As discussed above, the combination of Park and Hilmersson meets all of the limitations of claim 1.  The combination does not, however, specifically disclose a remote control, as recited in claims 11-12.
In the same field of endeavor, Dong discloses a high pressure water jet concrete milling vehicle (see, e.g., Figs. 1-2) having a controller 17.  Dong teaches the use of a wireless remote control (wireless controller 19) that connects wirelessly to the controller 17 in order to control the vehicle (see, e.g., the Abstract in the attached machine translation of Dong).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Dong, to provide a remote control wirelessly attached to the Park controller, in order to allow remote control of the Park machine.
With respect to claim 12, Dong further teaches controlling steering of the vehicle with the controller 17 (note, e.g., hydraulic cylinders 23 of the steering block 31; Fig. 4).

Allowable Subject Matter
19.	Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        07 October 2022